Name: Commission Regulation (EEC) No 2428/85 of 28 August 1985 amending for the fourth time Regulation (EEC) No 2183/81 laying down rules implementing the system of aid for cotton
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 230/12 Official Journal of the European Communities 29. 8 . 85 COMMISSION REGULATION (EEC) No 2428/85 of 28 August 1985 amending for the fourth time Regulation (EEC) No 2183/81 laying down rules implementing the system of aid for cotton THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Greece, and in particular Protocol 4 on cotton, Having regard to Council Regulation (EEC) No 2169/81 of 27 July 1981 laying down the general rules for the system of aid for cotton ('), as last amended by Regulation (EEC) No 1976/85 (2), and in particular Article 11 thereof, Whereas Article 1 (2) of Commission Regulation (EEC) No 2183/81 (3), as last amended by Regulation (EEC) No 211 8/84 (4), gives a figure for ginning costs and Article 4 (1 ) gives the crushing costs for cotton seed ; whereas since these costs have increased in the mean ­ time the amounts given in the Regulation should be adjusted ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Flax and Hemp, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2183/81 is hereby amended as follows : 1 . In Article 1 (2) * 13,70' is replaced by '14,25'. 2. In Article 4(1 ) *7,67' is replaced by '8,00'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 August 1985. 1 For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 211 , 31 . 7. 1981 , p. 2. 0 OJ No L 186, 19 . 7. 1985, p. 1 . 0 OJ No L 211 , 31 . 7. 1981 , p. 35. 0 OJ No L 195, 25. 7. 1984, p. 30.